DETAILED ACTION
	This office action is in response to applicant’s remarks filed on December 6, 2021. 
	Claims 1-10 and 18-20 are presented for examination.   Claims 11-17 are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 18-20, in the reply filed on December 6, 2022 is acknowledged.  The traversal is on the ground(s) that claim 15, of Group II (claims 11-17), including all of the limitations of the base claim and intervening claims, recites limitations related to managing space in a debug buffer based on priority of data stored.   
This is not found persuasive because establishing that the inventions are classified in different classes and/or subclasses (as set forth in the 1st paragraph of the Restriction Requirement) establishes that a serious burden exists on the examiner if restriction is not required.  Further, it is noted that the search required for Groups II is not required for Groups I as neither the controller comprises: a write path; a control path; a flash interface module (FIM); an error correction module coupled to the FIM.  See MPEP § 2114 and 2115.  Therefore, there would be a serious burden on the examiner if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested to state similar to a debug architecture or freeing entries in a debug buffer based on priority information.

Claim Rejections - 35 USC § 112
Claims 18-20 limitation “data storage device comprising of memory means and controller means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The data storage device comprising a plurality of means without corresponding structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US 2014/0013172). 

In regard to claim 1, Hopkins teaches a data storage device, comprising: 
a memory device (system memory, fig. 1, para. 43); and 
a controller coupled to the memory device (controller, fig. 1, 124, para. 45), wherein the controller is configured to: 
receive new debug information, wherein the new debug information includes priority information (debug unit on a priority flow, para. 7); 
determine that a debug buffer does not have any available free entries for the new debug information (if buffer starts to reach capacity, the shared hub generates a throttling trigger, para. 72); 
compare the priority information to a lowest priority information of old debug information stored in the debug buffer (the fourth priority is higher than the third priority, para. 10); 
remove either a most recently stored old debug information that has a lowest priority information or a least recently stored old debug information that has a lowest priority information from the debug buffer (discarding data from a flow having a third priority in the buffer in order to store data from a flow having a fourth priority in the buffer wherein the fourth priority is higher than the third priority, para. 10); and 
place the new debug information and corresponding priority information in the debug buffer (store data from a flow having a fourth priority in the buffer wherein the fourth priority is higher than the third priority, para. 10).  

In regard to claim 4, Hopkins teaches the data storage device of claim 1, wherein the controller is further configured to determine that the debug buffer has space and store debug information in the debug buffer (receiving throttle level indicating a quantity of debug data to be accumulated, para. 16).

In regard to claim 5, Hopkins teaches the data storage device of claim 1, wherein the controller is further configured to determine whether new debug information has priority information that is less than or equal to the priority information of the lowest priority information data in the debug buffer (shared hub stores data from different flows in different logical buffers, para. 11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US 2014/0013172) in further view of Finan (US 2015/0149843)

In regard to claim 2, Hopkins teaches the data storage device of claim 1, wherein the controller is further configured to: 
monitor bandwidth (when interface exceeds the bandwidth, dataflow is transported in preference, para. 8, 63); 
request debug information from the debug buffer (on receiving a further event message, the debug unit then outputs the stored trace data to the shared hub, para. 99);
send debug information from the debug buffer (outputs the stored trace data to the shared hub, para. 99);
remove debug data from the debug buffer (debugging circuitry may continue to collect and transmit debug data to the debug controller, para. 51), 
Hopkins does not explicitly teach but Finan teaches sending debug information to a direct memory access (DMA) module, wherein the removed debug data sent to the DMA (DMA may either issue read request to read data from debug circuitry, para. 52). 
It would have been obvious to modify the device of Hopkins by adding Finan high-speed debug access port.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a DMA circuit to transfer read data from the debug circuitry (para. 52). 

In regard to claim 3, Hopkins teaches the data storage device of claim 2, wherein the debug data is removed from the debug buffer prior to being sent (on receiving a further event message, the debug unit then outputs the stored trace data to the shared hub, para. 99). 
Hopkins does not explicitly teach but Finan teaches sending debug data to the DMA (DMA may either issue read request to read data from debug circuitry, para. 52). 
Refer to claim 2 for motivational statement. 

In regard to claim 9, Hopkins does not explicitly teach but Finan teaches the data storage device of claim 1, wherein the controller further comprises an information collection module that delivers debug information to a DMA (DMA may either issue read request to read data from debug circuitry, para. 52). 

In regard to claim 10, Hopkins teaches the data storage device of claim 9, wherein the information collection module collects debug information and categorizes the debug information according to importance (debug unit on a priority flow, para. 7).  

In regard to claim 18, Hopkins teaches a data storage device, comprising: 
memory means (system memory, fig. 1, para. 43); and 
controller means (controller, fig. 1, 124, para. 45), wherein the controller means are configured to: 
collect debug information (capture of debug information, para. 95); 
collect priority information of the collected debug information (different relative priorities are assigned to the different flows, para. 63); 
store the debug information and the priority information in a debug buffer (store data from a flow having priority in the buffer, para. 10); 
remove old debug information from the debug buffer without sending the old debug information to a DMA (discarding data from a flow having a third priority in the buffer in order to store data from a flow having a fourth priority in the buffer wherein the fourth priority is higher than the third priority, para. 10); and 
wherein the remaining debug information is distinct from the old debug information (store data having fourth priority in the buffer, wherein the fourth priority is higher than the third priority, para. 10).  
Hopkins does not explicitly teach but Finan teaches send remaining debug information from the debug buffer to the DMA after removing old debug information from the debug buffer (DMA may either issue read request to read data from debug circuitry, para. 52). 
Refer to claim 2 for motivational statement. 

In regard to claim 19, Hopkins teaches the data storage device of claim 18, wherein the remaining debug information has a higher priority rating than the old debug information (store data having fourth priority in the buffer, wherein the fourth priority is higher than the third priority, para. 10).  
 
*************************************
Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US 2014/0013172) in further view of Ahmad et al. (US 10,673,439). 

In regard to claim 6, Hopkins does not explicitly teach but Ahmad et al. teach the data storage device of claim 1, wherein the controller is further configured to distribute available bandwidth for transmitting data through a DMA among a plurality of tenants (DMA resource allocation among partitions X and Y can be achieved with varying levels of granularity based on the FaaS multi-tenant isolation configuration where one partition does not impede the bandwidth available to the other partition, col. 44 lines 50-68).  
It would have been obvious to modify the device of Hopkins by adding Ahmad et al. adaptive integrated programable device platform.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid with DMA resource allocation (col. 44 lines 50-68).

In regard to claim 8, Hopkins does not explicitly teach but Ahmad et al. teach the data storage device of claim 6, wherein the DMA comprises a bandwidth monitor that distributes the available bandwidth (performance monitoring is capable of measuring quantities such as bandwidth where the trace/debug interface is capable of sending and receiving trace and/or debug data over the NoC, para. 34 lines 29-47, col. 44 lines 50-68).  
Refer to claim 6 for motivational statement. 

*************************************
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US 2014/0013172) in further view of Finan (US 2015/0149843) in further view of Ahmad et al. (US 10,673,439). 

In regard to claim 20, Hopkins and Finan does not explicitly teach but Ahmad et al. teach the data storage device of claim 18, further comprising a bandwidth monitor for requesting debug information from the debug buffer (performance monitoring is capable of measuring quantities such as bandwidth where the trace/debug interface is capable of sending and receiving trace and/or debug data over the NoC, para. 34 lines 29-47, col. 44 lines 50-68).  
It would have been obvious to modify the device of Hopkins and Finan by adding Ahmad et al. adaptive integrated programable device platform.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid with DMA resource allocation (col. 44 lines 50-68).

*************************************
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

*************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Vezier et al. (US 2021/0182181) DMA request for debug
Patel et al. (US 2021/0019219) priority level for debug data 
Ansari et al. (US 10,896,119) DMA operation for debug packet
Michalovich et al. (US 2016/0110275) debug format message with DMA transaction attributes
Maiolani et al. (US 2015/0052405) DMA module transfer data of debug module
Vaid et al. (US 2003/0233601) debug buffer generated at a priority level

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        HYPERLINK "mailto:Loan.truong@uspto.gov" Loan.truong@uspto.gov